FILED
                           NOT FOR PUBLICATION                                 FEB 23 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CURT M. READ, an individual,                     No. 10-36138

              Plaintiff - Appellant,             D.C. No. 2:08-cv-00154-MJP

  v.
                                                 MEMORANDUM*
RAYMOND LaHOOD,

              Defendant - Appellee.


                  Appeal from the United States District Court
                     for the Western District of Washington
                Marsha J. Pechman, Chief District Judge, Presiding

                           Submitted January 12, 2012**
                               Seattle, Washington

Before: O’SCANNLAIN and RAWLINSON, Circuit Judges, and MOLLOY,
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Donald W. Molloy, U.S. District Judge for the District
of Montana, sitting by designation.
      Appellant Curt M. Read (Read), an employee of the Federal Aviation

Administration (FAA), appeals the district court’s grant of summary judgment in

favor of appellee Raymond LaHood, Secretary of Transportation. Read argues that

he was discriminated against based on his race, age and/or gender in five selection

processes between 2005 and 2008. Read also contends that he was the victim of

unlawful retaliation.



1.    The district court properly granted summary judgment because Read has not

raised a genuine issue of material fact as to his discrimination claims. See Dawson

v. Entek. Intern., 630 F.3d 928, 934 (9th Cir. 2011). In each of the selection

processes, the record supports the FAA’s articulated “legitimate, nondiscriminatory

reason” for the agency’s promotion decisions. Hawn v. Exec. Jet Mgmt., Inc., 615

F.3d 1151, 1155 (9th Cir. 2010) (citation omitted). Importantly, Read has not

shown that there exists “a triable issue of pretext” as to any of the selection

processes. Earl v. Nielsen Media Research, Inc., 658 F.3d 1108, 1113 (9th Cir.

2011) (citation omitted).



2.    Read similarly failed to raise a genuine issue of material fact as to his

retaliation claims. See Dawson, 630 F.3d at 934. Read’s “[u]nsubstantiated


                                     Page 2 of 3
assertions of retaliatory intent, without more, are insufficient to overcome the

[FAA’s] proffered neutral reasons.” Munoz v. Mabus, 630 F.3d 856, 865 (9th Cir.

2010) (citation omitted). “[I]n the light of the timing and the surrounding

circumstances” of each selection process, Anthoine v. N. Cent. Ctys. Consortium,

605 F.3d 740, 751 (9th Cir. 2010) (citation omitted), Read has not raised a genuine

issue of material fact “that engaging in the protected activity was one of the

reasons [he was not selected] and that but for such activity he would [have been

selected].” Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1065 (9th Cir.

2002) (citation and alteration omitted).

      AFFIRMED.




                                     Page 3 of 3